—Judgment, Supreme Court, New York County (John A. K. Bradley, J.), rendered November 10, 1988, convicting defendant, after a jury trial, of attempted robbery in the third degree (Penal Law §§ 110.00, 160.05), and sentencing him to an indeterminate term of imprisonment of from 2 to 4 years, unanimously affirmed.
The victim of this attempted robbery, a livery cab driver, testified at the Grand Jury and at trial through an interpreter. We find no impropriety in the prosecutor’s summation, which attempted to explain what appeared to be inconsistencies by noting the difficulty with which the complainant testified through an interpreter. This argument was posed in response to defense counsel’s having attacked the complainant’s credibility on the basis of these purported inconsistencies. (See, People v Colon, 122 AD2d 151, 152, lv denied 68 NY2d 810.)
Defendant’s contention that the court gave an overextensive charge concerning his failure to testify has not been preserved as a matter of law (see, CPL 470.05 [2]) and we decline to reach it in the interest of justice. (People v Autry, 75 NY2d 836 [1990].) Were we to consider it, we would nevertheless find it to be without merit. Concur—Ross, J. P., Carro, Kassal, Ellerin and Rubin, JJ.